Exhibit 10.12

CIRRUS LOGIC, INC.

2006 STOCK INCENTIVE PLAN

PERFORMANCE AWARD AGREEMENT

FOR U.K. EMPLOYEES

This Performance Award Agreement (this “Agreement”) is made and entered into as
of the Date of Grant set forth in the related Notice of a Grant of Performance
Awards (“Notice of Grant”) by and between Cirrus Logic, Inc., a Delaware
corporation (the “Company”), and you as the Holder named in the Notice of Grant
(“Holder”):

WHEREAS, the Company, so long as you continue in service to the Company or its
Affiliates in the capacity of Employee (“Service”) and continue to materially
contribute to the success of the Company, agrees to grant you this Award of
Performance-based Restricted Stock Units (“PBRSU’s”);

WHEREAS, the Company adopted the Cirrus Logic, Inc. 2006 Stock Incentive Plan,
as it may be amended from time to time (the “Plan”), under which the Company is
authorized to grant Performance Awards to certain employees and service
providers of the Company and its Affiliates;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Agreement as if fully set forth herein and terms capitalized but not
defined herein shall have the meaning set forth in the Plan;

WHEREAS, the term “Performance Award” shall have the same meaning as the term
“Performance Award” set forth in the Plan, and this Agreement, the Notice of
Grant, and the Plan shall each be interpreted accordingly; and

WHEREAS, you desire to accept the Performance Award created pursuant to this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1. The Grant. Subject to the conditions set forth below, the Company hereby
grants to you, effective as of the Date of Grant set forth in the Notice of
Grant and in accordance with the terms and conditions set forth herein and in
the Plan, a Performance-based award (the “Award”) consisting of an aggregate
number of Performance Awards, whereby each Performance Award represents the
right to receive shares of Common Stock of the Company following the applicable
vesting date, in accordance with the terms and conditions set forth herein and
in the Notice of Grant and the Plan. The actual number of shares awarded
pursuant to this Agreement will be calculated at the completion of the
Performance Period as defined in the Notice of Grant.

2. No Shareholder Rights. The Performance Award granted pursuant to this
Agreement does not and shall not entitle you to any rights of a holder of Common
Stock



--------------------------------------------------------------------------------

(including, without limitation, voting rights or rights to cash dividends) prior
to the date shares of Common Stock are issued to you in settlement of the
Award. Your rights with respect to the Performance Award shall remain
forfeitable at all times prior to the date on which rights become vested and the
restrictions with respect to the Performance Award lapse in accordance with
Section 5.

3. Performance Measures and Forfeiture Restrictions. (a) The Performance Awards
are restricted in that they may not be sold, transferred or otherwise alienated
or hypothecated until the Performance Awards become vested, the restrictions are
removed or expire as contemplated in this Agreement, and Common Stock is issued
to you as described in Section 4 of this Agreement. The Performance Awards are
also restricted in the sense that, as provided in Section 6, they may be
forfeited for no consideration to the Company in the event your Service with the
Company or an Affiliate terminates before the Performance Awards become vested;
(b) Performance Awards are further subject to Performance Measures during the
Performance Period as set forth in the Notice of Grant; and (c) The prohibition
against transfer and the obligation to forfeit the Performance Awards upon
termination of Service or failure to obtain the Performance Measures as provided
in the preceding sentences are herein referred to as the “Forfeiture
Restrictions.”

4. Issuance of Common Stock. No shares of Common Stock shall be issued to you
prior to the date on which the Performance Awards vest and the Forfeiture
Restrictions with respect to the Performance Awards lapse, in accordance with
Section 5. As soon as reasonably practicable after the Performance Awards vest
pursuant to Section 5, the Company shall cause to be issued to you (including to
a brokerage account in your name) Common Stock in settlement of such vested
Performance Awards upon receipt by the Company of any required tax withholding,
provided that such issuance of Common Stock shall in any event be made no later
than March 15 of the year following the calendar year that the Performance
Awards vest. The actual number of shares of Common Stock to be issued pursuant
to a Performance Award will be calculated by the Committee (as defined in the
Plan), and shall be made in the sole discretion of the Committee. The Company
shall evidence the Common Stock to be issued in settlement of such vested
Performance Awards in the manner it deems appropriate. The value of any
fractional share Performance Awards shall be rounded down at the time Common
Stock is issued to you in connection with the Performance Awards. No fractional
shares of Common Stock, nor the cash value of any fractional shares of Common
Stock, will be issuable or payable to you pursuant to this Agreement. The value
of such shares of Common Stock shall not bear any interest owing to the passage
of time. Neither this Section 4 nor any action taken pursuant to or in
accordance with this Section 4 shall be construed to create a trust or a funded
or secured obligation of any kind.

5. Vesting; Expiration of Forfeiture Restrictions. The Forfeiture Restrictions
on the Performance Awards granted pursuant to the Award will expire as set forth
in the Notice of Grant and shares of Common Stock that are nonforfeitable and
transferable, except to the extent provided in Section 11 of this Agreement,
will be issued to you in settlement of your vested Performance Awards as set
forth in Section 4, provided that you remain in the continuous Service of the
Company or its Affiliates until the applicable dates or events set forth in the
Notice of Grant. Performance Awards that remain subject to the Forfeiture
Restrictions will be considered “Nonvested Performance Awards.”



--------------------------------------------------------------------------------

6. Effect of Termination of Service. If your Service with the Company or any
Affiliate terminates for any reason, then those Performance Awards for which the
Forfeiture Restrictions have not lapsed as of the date of or in connection with
such termination shall become null and void and those Nonvested Performance
Awards shall be forfeited for no consideration to the Company.

6A. Accelerated Vesting. The Committee may, in its discretion, accelerate
vesting of Performance Awards. To the extent that the vesting of any Performance
Awards occurs, the final number of shares awarded will be calculated based upon
the actual performance to the Performance Measures as of the date of
acceleration of the vesting.

7. Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason, you
will be considered to still be in the Service of the Company or an Affiliate,
provided that rights to the Performance Awards during a leave of absence will be
limited to the extent to which those rights were earned or vested when the leave
of absence began. The Committee, at its discretion, may prorate the number of
shares to be issued to account for the number of days you are on leave of
absence during a Performance Period.

8. Nature of Grant. In accepting the grant of this Award, you acknowledge:

(a) the Plan is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time, unless otherwise provided in the Plan
and this Agreement;

(b) the grant of the Performance Award is voluntary and occasional and does not
create any contractual or other right to receive future grants, or benefits in
lieu of Performance Awards, even if Performance Awards have been granted
repeatedly in the past;

(c) all decisions with respect to any such future Performance Awards, if any,
will be at the sole discretion of the Company;

(d) your participation in the Plan shall not create a right to further
employment with your employer (“the Employer”) and shall not interfere with the
ability of the Employer to terminate your employment relationship at any time
with or without cause;

(e) your participation in the Plan is voluntary;

(f) the Performance Awards and the shares of Common Stock subject to the
Performance Awards are an extraordinary item of compensation which is outside
the scope of your employment contract, if any;

(g) the Performance Awards and the shares of Common Stock subject to the
Performance Awards are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments, and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any subsidiary or
affiliate of the Company;



--------------------------------------------------------------------------------

(h) the Performance Awards and the shares of Common Stock subject to the
Performance Awards are not intended to replace any pension rights or
compensation;

(i) in the event of termination of your employment (whether or not in breach of
local labor laws), your right, if any, to vest in the Performance Awards under
the Plan will terminate effective as of the date you are no longer actively
employed regardless of any reasonable notice period mandated under local law;
the Committee shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of your Performance Award grant;

(j) the Performance Awards have been granted to you in your status as an
employee of the Employer, and, in the event the Employer is not the Company, the
Performance Award grant can in no event be understood or interpreted to mean the
Company is your employer or that you have an employment relationship with the
Company; and furthermore, the Performance Award grant will not be interpreted to
form an employment contract with the Employer or the Company;

(k) the future value of the shares of Common Stock subject to the Performance
Awards is unknown and cannot be predicted with certainty; and

(l) in consideration of the grant of the Performance Awards, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Performance Awards resulting from termination of your employment by the Company
or the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) or diminution in value of the Performance Awards or the shares of
Common Stock subject to the Performance Awards for any reason whatsoever, and
you irrevocably release the Company and the Employer from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by participating in the Plan,
you will be deemed irrevocably to have waived your entitlement to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim.

9. Responsibility for Taxes. Regardless of any action the Company or the
Employer takes with respect to any and all income tax, social insurance, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
you hereby acknowledge and agree that the ultimate liability for any and all
Tax-Related Items is and remains your responsibility and liability and that the
Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Performance Awards, including the grant or vesting of the Performance
Awards, the issuance of shares of Common Stock upon settlement of vested
Performance Awards, and the subsequent sale of the shares of Common Stock
acquired pursuant to such issuance; and (b) do not commit to structure the terms
of the grant or any aspect of the Performance Awards to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result.



--------------------------------------------------------------------------------

Unless the Company or any Affiliate directs that it shall not, each Award shall
include a requirement that you irrevocably agree that the Company or any
Affiliate (as appropriate) may recover the whole or any part of any employer
taxes from you and at the request of the Company or any Affiliate (as
appropriate) you shall elect (using a form approved by HM Revenue & Customs)
that the whole or any part of the liability for employer taxes shall be
transferred to you. The Company or any Affiliate may decide to release you from
or not to enforce any part of your obligations in respect of employer taxes
under this Section 9. An Award shall include a requirement that you irrevocably
agree to enter into a joint election, under section 431(1) or section 431(2) of
the United Kingdom Income Tax (Earnings and Pensions) Act 2003 in respect of the
Common Stock to be acquired pursuant to the Award if required to do so by the
Company or any Affiliate before any Common Stock is issued to you under the
Plan.

Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by the Company and/or the Employer or
from proceeds of the sale of shares of Common Stock acquired upon
vesting/settlement of the Performance Awards. Alternatively, or in addition, if
permissible under local law, the Company may (i) sell or arrange for the sale of
shares of Common Stock that you acquire in settlement of the Performance Awards
to meet the withholding obligation for Tax-Related Items, and/or (ii) withhold
in shares of Common Stock, provided that the Company and/or the Employer only
withholds the amount of Common Stock necessary to satisfy the minimum
withholding requirement. Any estimated withholding which is not required in
satisfaction of any Tax-Related Items will be repaid to you by the Company
and/or the Employer within a reasonable time and without interest. Finally, you
shall pay to the Company and/or the Employer any amount of any Tax-Related Items
that the Company or the Employer may be required to withhold as a result of your
participation in the Plan or from the grant, vesting, or settlement of the
Performance Awards that cannot be satisfied by the means previously
described. The Company may refuse to issue shares of Common Stock in settlement
of the Performance Awards, or may refuse to deliver the proceeds of the sale of
such Common Stock, if you fail to comply with your obligations in connection
with the Tax-Related Items as described in this Section.

You acknowledge and agree that the Company is making no representation or
warranty as to the tax consequences to you as a result of the receipt of the
Performance Awards, the lapse of any Forfeiture Restrictions, or the forfeiture
of any Performance Awards pursuant to the Forfeiture Restrictions.

10. Data Privacy Consent. YOU HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENT TO THE
COLLECTION, USE AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF YOUR PERSONAL DATA
AS DESCRIBED IN THIS DOCUMENT AND ANY OTHER PERFORMANCE AWARD MATERIALS BY AND
AMONG, AS APPLICABLE, THE EMPLOYER, AND THE COMPANY AND ITS SUBSIDIARIES AND
AFFILIATES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING
YOUR PARTICIPATION IN THE PLAN.



--------------------------------------------------------------------------------

YOU UNDERSTAND THAT THE COMPANY AND THE EMPLOYER HOLD CERTAIN PERSONAL
INFORMATION ABOUT YOU, INCLUDING, BUT NOT LIMITED TO, YOUR NAME, HOME ADDRESS
AND TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL INSURANCE NUMBER OR OTHER
IDENTIFICATION NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY SHARES OF STOCK OR
DIRECTORSHIPS HELD IN THE COMPANY, DETAILS OF ALL PERFORMANCE AWARDS OR ANY
OTHER ENTITLEMENT TO SHARES OF STOCK AWARDED, CANCELED, SETTLED, EXERCISED,
VESTED, UNVESTED OR OUTSTANDING IN YOUR FAVOR, FOR THE PURPOSE OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE PLAN (“DATA”). YOU UNDERSTAND THAT DATA MAY BE
TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION, ADMINISTRATION
AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS MAY BE LOCATED IN YOUR
COUNTRY, OR ELSEWHERE, AND THAT THE RECIPIENT’S COUNTRY MAY HAVE DIFFERENT DATA
PRIVACY LAWS AND PROTECTIONS THAN YOUR COUNTRY. YOU AUTHORIZE THE RECIPIENTS TO
RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE DATA, IN ELECTRONIC OR OTHER
FORM, FOR THE PURPOSES OF IMPLEMENTING, ADMINISTERING AND MANAGING YOUR
PARTICIPATION IN THE PLAN, INCLUDING ANY REQUISITE TRANSFER OF SUCH DATA AS MAY
BE REQUIRED TO A BROKER OR OTHER THIRD PARTY. YOU UNDERSTAND THAT THE DATA MAY
BE TRANSFERRED TO A BONA FIDE PROSPECTIVE BUYER OF THE COMPANY OR ANY AFFILIATE,
PROVIDED THAT THE PROSPECTIVE BUYER AND ITS ADVISORS IRREVOCABLY AGREE TO USE
THE DATA ONLY IN CONNECTION WITH THE PROPOSED TRANSACTION AND IN ACCORDANCE WITH
THE DATA PROTECTION PRINCIPLES SET OUT IN THE UNITED KINGDOM DATA PROTECTION ACT
OF 1998. YOU UNDERSTAND THAT THE DATA MAY BE TRANSFERRED TO A PERSON WHO IS A
RESIDENT OF A COUNTRY OR TERRITORY OUTSIDE OF THE EUROPEAN ECONOMIC AREA THAT
MAY NOT PROVIDE THE SAME STATUTORY PROTECTION FOR THE DATA AS COUNTRIES WITHIN
THE EUROPEAN ECONOMIC AREA. YOU UNDERSTAND THE DATA WILL BE HELD ONLY AS LONG AS
IS NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE YOUR PARTICIPATION IN THE PLAN.
YOU UNDERSTAND THAT YOU MAY, AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL
INFORMATION ABOUT THE STORAGE AND PROCESSING OF DATA, REQUIRE ANY NECESSARY
AMENDMENTS TO DATA OR WITHDRAW THE CONSENTS HEREIN BY CONTACTING IN WRITING YOUR
EMPLOYER’S LOCAL HUMAN RESOURCES REPRESENTATIVE. YOU UNDERSTAND, HOWEVER, THAT
WITHDRAWAL OF CONSENT MAY AFFECT YOUR ABILITY TO PARTICIPATE IN THE PLAN OR TO
REALIZE BENEFITS FROM THE PERFORMANCE AWARDS.

11. Compliance with Law. Notwithstanding any provision of this Agreement to the
contrary, any issuance of Common Stock hereunder will be subject to compliance
with all applicable requirements of federal, state, and foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Common Stock may then be listed. No Common Stock will be
issued hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed. In addition, Common Stock will not be issued hereunder
unless (a) a registration statement under the Securities Act of 1933, as amended
(the “Act”), is at the time of issuance in effect with respect to the shares
issued or (b) in the opinion of legal counsel to the Company, the shares issued
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Act. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any shares subject to the Performance Award will relieve the Company of any
liability in respect of the failure to issue such shares as to which such
requisite authority has not been obtained. As a condition to any issuance
hereunder, the



--------------------------------------------------------------------------------

Company may require you to satisfy any qualifications that may be necessary or
appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect to such compliance as may be
requested by the Company. You agree that the shares of Common Stock that you may
acquire in settlement of any vested Performance Awards will not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable securities laws, whether federal, state, or foreign.

12. Legends. You agree that the certificates representing shares of Common Stock
issued with respect to the Performance Award may bear such legend or legends as
the Committee deems appropriate to assure compliance with the terms and
provisions of this Agreement and applicable securities laws.

13. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirement imposed upon the Company by or under any applicable statute or
regulation. You further agree to notify the Company upon any change in the
residence address indicated on the Notice of Grant.

14. No Advice Regarding Performance Award. The Company is not providing any tax,
legal, or financial advice with respect to the Performance Award, your
participation in the Plan, or the acquisition or sale of any Common Stock
attributable to the Performance Award. You are hereby advised to consult with
your own personal tax, legal, and financial advisors regarding participation in
the Plan before taking any action related to the Plan.

15. No Liability for Good Faith Determinations. The Company and the members of
the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Awards granted hereunder.

16. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

17. No Guarantee of Interests. The Board and the Company do not guarantee the
Common Stock of the Company from loss or depreciation.

18. Company Records. Records of the Company or its Affiliates regarding your
Service and other matters shall be conclusive for all purposes hereunder, unless
determined by the Company to be incorrect.

19. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, assigns, legatees and distributees, and upon the
Company, its successors and assigns.



--------------------------------------------------------------------------------

20. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

21. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

22. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware without giving any effect to any conflict of law provisions thereof,
except to the extent Delaware law is preempted by federal law. The obligation of
the Company to issue and deliver Common Stock hereunder is subject to applicable
laws and to the approval of any governmental authority required in connection
with the authorization, issuance, sale, or delivery of such Common Stock. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by this grant or the Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Texas and agree that such litigation shall be conducted only in the courts
Travis County, Texas, or the federal courts for the United states for the
Western District of Texas, and no other courts.

23. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award granted under the Plan or future
awards that may be granted under the Plan by electronic means or to request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

24. Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

25. Amendment. This Agreement may be amended by the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal, state, local, or foreign tax or securities law or other law or
regulation (including any change in the interpretation or application of any law
or regulation by an appropriate governmental authority), which change occurs
after the Date of Grant and by its terms applies to the Award; or (b) other than
in the circumstances described in clause (a) or provided in the Plan, with your
consent.

26. Section 409A. The Performance Award is intended to qualify for the
“short-term deferral” exemption from Section 409A of the Internal Revenue Code
and shall be construed accordingly. Notwithstanding the preceding sentence,
neither the Committee nor the Company or its Affiliates shall be liable for any
failure of the Award or any portion thereof to satisfy the requirements for
exemption from, or compliance with, Section 409A of the Internal Revenue Code.



--------------------------------------------------------------------------------

27. Unfunded Arrangement. Neither the Notice of Grant, this Agreement, nor the
Plan shall give you any security or other interest in any assets of the Company
or an Affiliate; rather, your right to the Performance Award is that of a
general, unsecured creditor of the Company.

28. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan. In the event of any conflict
or inconsistency between the terms hereof and the terms of the Plan, the terms
of the Plan shall be controlling.

[Signature Page Follows]



--------------------------------------------------------------------------------

By your signature below, or by your electronic acceptance of this Agreement, you
agree to all the terms and conditions of the Performance Award, the Notice of
Grant, the Plan, and this Agreement. You acknowledge that you have had the
opportunity to review the Plan and this Agreement in their entirety and to
obtain the advice of counsel prior to executing this Agreement. You agree to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Award, the Notice of Grant, the
Plan, or this Agreement.

 

AGREED AND ACCEPTED:

 

Signature of Holder

 

Printed Name of Holder

Date:

 

 